Citation Nr: 0817587	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
pes planus with plantar fasciitis.

2.  Entitlement to service connection for residuals of a left 
ankle strain.

3.  Entitlement to service connection for a reactive airway 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a 
contusion of the left thigh.

6.  Entitlement to service connection for residuals of a left 
elbow injury.

7.  Entitlement to service connection for residuals of a left 
thumb injury.  

8.  Entitlement to service connection for low back pain.

9.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1992 to August 1996, and from July 1997 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
Jurisdiction of the case was later transferred to the RO in 
Columbia, South Carolina.  

Per the veteran's request, a hearing before the Board was 
scheduled in October 2007, but he failed to appear.  He has 
not explained his absence or requested to reschedule the 
hearing.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2007).

The claim for service connection for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus with plantar fasciitis 
results in daily pain that is not completely relieved by 
built-up shoes or arch support; however, there is no inward 
bowing of the Achillis tendons or pain on manipulation.

2.  The veteran does not currently have residuals of a right 
ankle strain incurred during service.  

3.  The veteran does not currently have a restrictive airway 
disease.  

4.  The veteran does not currently have hypertension.  

5.  The veteran does not currently have residuals of a 
contusion of the left thigh incurred during service.

6.  The veteran does not currently have residuals of a left 
elbow injury incurred during service.

7.  The veteran does not currently have residuals of a left 
thumb injury incurred during service.

8.  The veteran's current low back disability is not related 
to his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent initial rating for 
the bilateral pes planus with plantar fasciitis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.63, 
4.71a, Diagnostic Code (DC) 5276 (2007).

2.  A current left ankle disability was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).

3.  Restrictive airway disease was not incurred or aggravated 
during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

4.  Hypertension was not incurred or aggravated during 
service, nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.307, 3.309 (2007).

5.  A left thigh disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 
3.303.

6.  A left elbow disability was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 
3.303.

7.  A left thumb disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

8.  A low back disability was not incurred or aggravated 
during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The veteran was sent VCAA notice letters in May and September 
2003, and December and March 2004.  The letters provided him 
with notice of the evidence necessary to substantiate his 
claims for service connection, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The March 2004 letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  

The veteran has substantiated his status as a veteran.  The 
VCAA letters provided notice on the second and third Dingess 
notice elements.  He did not receive notice on the effective 
date or rating elements.  As the claims are being denied, no 
rating or effective date is being set.  Notice on these 
elements could not assist him in substantiating his claims 
for service connection.  

Some of the VCAA notice was provided after the initial 
adjudication of the claims.  This timing error since has been 
remedied by readjudication of the claims after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The claim for a higher initial rating for pes planus arises 
from disagreement with the initial rating following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008)  

The veteran has not alleged any prejudice with regard to VCAA 
notice in regard to his appeal for a higher initial 
evaluation for pes planus.

In developing his claims, VA obtained the veteran's service 
treatment records and VA treatment records.  A September 2006 
private treatment record from Dr. Robinson was also obtained.  
In addition, a VA examination was provided in March 2006 for 
his low back, left leg, and feet.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The RO in Little Rock scheduled the veteran for VA 
examinations in June 2004 to assess the disabilities at 
issue, but he failed to report and has not provided good 
cause for his failure in this regard.  Under 38 C.F.R. § 
3.655(b) (2007), when a claimant fails to report for an 
examination that was scheduled in conjunction with an 
original claim for service connection, the claim is rated 
based on the evidence of record. 

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Entitlement to a Compensable Initial Rating for 
Pes Planus with Plantar Fasciitis

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pes planus, a flatfoot deformity, is evaluated using the 
criteria under 38 C.F.R. §4.71a, DC 5276.  Mild symptoms that 
are relieved by built-up shoe or arch support warrant a 0 
percent rating.  Moderate symptoms of bilateral or unilateral 
pes planus characterized by weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, warrant a 10 
percent rating.  Severe symptoms of bilateral pes planus 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, warrant a 30 percent rating.  
(Severe unilateral pes planus warrants a 20 percent rating.)  
Plantar fasciitis, a symptom of pes planus involving pain and 
sometimes swelling of the plantar aspects of the feet is 
included under the criteria for pes planus.  

The veteran's service treatment records note recurrent 
complaints of foot pain exacerbated by overuse.  A June 2003 
VA treatment record indicates he complained of bilateral foot 
pain and the diagnosis was plantar fasciitis.  He was issued 
orthotics, but a December 2003 record indicates the orthotics 
were not helping.  

The report of the March 2006 VA examination indicates the 
veteran reported that his feet hurt and swelled every day.  
On objective physical examination, he had diminished arches; 
Achilles tendons tracked laterally; he had no callus 
formation except on the medial aspect of the great toes; 
there was no pain on manipulation of the feet; he had pain on 
deep palpation of a single spot in the arch of the right foot 
only.  X-rays revealed pes planus deformities.  

Although the veteran reported that he had some relief from 
over-the-counter inserts, he also said that his feet 
continued to hurt every day.  VA treatment records show 
continued complaints of bilateral foot pain even with the use 
of orthotics.  When resolving all reasonable doubt in his 
favor, his symptoms more closely approximate a 10 percent 
rating.  A "staged" rating is not appropriate, however, 
because his pes planus has been, at most, 10-percent 
disabling for the entire period retroactive to the effective 
date of his award.  See Fenderson, 12 Vet. App. at 125-26.  

A higher 20 or 30 percent rating is not warranted because 
there is no objective evidence of marked deformity, pain on 
manipulation, or inward bowing of the Achillis tendons.  

Resolving all reasonable doubt in the veteran's favor, a 10 
percent rating is warranted for pes planus with plantar 
fasciitis effective May 6, 2003.  38 U.S.C.A. § 5107(b); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular

The rating schedule is intended to evaluate average 
impairment in earning capacity resulting from disability.  
Ratings will be based as far as practicable on impairment in 
average earning capacity.  38 C.F.R. § 3.321(a), (b) (2007).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 05-2066 (Apr. 23, 2008).  

In this case there is no evidence of an exceptional 
disability picture.  The rating criteria correspond to the 
veteran's symptoms, the disability has not required any 
periods of hospitalization and the veteran has not reported 
any interference with employment.  Hence referral for 
consideration of an extraschedular rating is not warranted.

Service Connection-In General

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Residuals of a Left Ankle Strain
and a Reactive Airway Disease 

The veteran's service treatment records indicate the veteran 
sprained his ankle in November 1992.  He was given 48 hours 
of light duty.  Five days later he reported no pain during 
his final physical fitness test.  In October 1995, the 
veteran stated that he had hurt his left foot playing 
basketball.  The assessment was a primary inversion sprain.  
There are no follow-up records of treatment.  The report of 
the June 1996 physical examination and Report of Medial 
History given prior to separation are unremarkable for any 
ankle problems.  His records are unremarkable for ankle 
problems during his second period of active duty.

The veteran's service treatment records also show that he was 
diagnosed with an upper respiratory infection in June 1992.  
In June 1995, he complained of shortness of breath.  His 
lungs were clear to auscultation and X-rays were normal.  The 
assessment was upper respiratory infection versus reactive 
airway disease.  He was diagnosed with bronchitis in July 
1995.  The report of the June 1996 physical examination and 
Report of Medical History given prior to his separation 
indicate no respiratory abnormalities and he denied a history 
of shortness of breath.  His records are unremarkable for a 
reactive airway disease during his second period of active 
duty.

VA treatment records are unremarkable for any complaints or 
treatment for residuals of a left ankle sprain or a 
restrictive airway disease.  As mentioned, the veteran failed 
to report to the June 2004 VA examinations and he did not 
mention any left ankle pain or respiratory problems during 
the March 2006 VA examination.  The veteran has not reported 
any symptoms of ankle disability or airway disease during the 
course of this appeal.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For these reasons, the claims for service connection for 
residuals of a left ankle strain and a restrictive airway 
disease must be denied because the preponderance of the 
evidence is against the claims-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for Hypertension

In order for hypertension to be shown as a current 
disability, it must be present as defined in the rating 
schedule.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
Rabidueau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For 
purposes of the rating schedule hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1 (2007).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  38 C.F.R. § 4.104.

The veteran's service treatment records indicate that at his 
November 1991 enlistment physical examination, his blood 
pressure was 112/72.  In December 1994, he was diagnosed with 
heat exhaustion and his initial blood pressure reading was 
158/60.  Follow-up readings were 118/70 and 122/82.  His 
blood pressure was 122/62 in June 1995; 118/63 in August 
1995; 118/78 in October 1995; 120/78 in November 1995; and 
120/80 in February 1996.  The report of his June 1996 
separation physical examination indicates his blood pressure 
was 120/70 and he denied a history of low or high blood 
pressure.

The report of the veteran's December 1996 enlistment physical 
examination indicates his blood pressure was 144/69, 147/72, 
and 133/69.  It was noted that he had high blood pressure 
prior to the military.  In April 1997, on three separate 
days, blood pressure readings were 120/78, 106/62, and 
110/60.  In September 1998, blood pressure readings while 
sitting were 160/90, 156/90, and 148/ 70.  On that same day, 
blood pressure readings while standing were 146/86, 142/90, 
and 140/80.  On another day that month, his blood pressure 
was 142/72.  On a third day that month, a blood pressure 
reading taken on his left extremity was 128/65 and 132/70 on 
his right.  

VA treatment records indicate the veteran's blood pressure 
was 124/82 in June 2003, 139/79 in January 2004, and 135/78 
in September 2004.  

The evidence does not show the veteran has a history of 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  The evidence does not 
indicate he has a diagnosis of hypertension or is being 
treated for this condition.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  

Hypertension is a chronic disease.  38 C.F.R. §§ 3.307(a), 
3.309(a).  Accordingly, if hypertension was demonstrated to a 
compensable level within one year of discharge from service, 
service connection would be presumed.  Further if 
hypertension was shown in service and at any time thereafter, 
service connection would be conceded.  38 C.F.R. § 3.303(b).  
As just discussed, hypertension has never been demonstrated.  
Hence, service connection could not be granted on the basis 
of these presumptions.

Because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor, the claim for service connection for 
hypertension must be denied.  38 U.S.C.A. § 5107(b); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Residuals of a Contusion of the Left 
Thigh, 
a Left Elbow Injury, and a Left Thumb Injury

The veteran's service treatment records indicate he was hit 
with a police baton in August 1998.  A line of duty 
determination is not of record, but as will be explained 
below, entitlement to service connection is not warranted 
regardless of the determination.  

Following the August 1998 incident, the veteran complained of 
loss of feeling from his left thumb to his left elbow and 
also pain in his left thigh.  In September 1998, he 
complained of loss of sensation in his left thumb.  He had 
abrasions on his left forearm and elbow and a contusion on 
his left thigh that was tender to palpation.  The diagnoses 
were abrasion to the left elbow, nerve compression, and 
contusion.  The doctor noted that it might take several weeks 
for the return of full sensation.  He was given Motrin for 
the pain.  Follow-up records are unremarkable for any 
complaints related to these injuries during service.

VA treatment records indicate the veteran complained of 
occasional numbness in his left thumb in June 2003.  
Peripheral pulses were symmetric.  As mentioned, he failed to 
report for a June 2004 VA examinations and did not complain 
of any left thigh, elbow or thumb problems at the March 2006 
VA examination.  He reported left leg problems relating to a 
lawnmower laceration and a third degree burn, but not from 
the August 1998 contusion.  

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The report 
of left thumb pain in June 2003, provides evidence of a 
current left thumb disability, notwithstanding that there is 
no subsequent evidence of this condition.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves). 

There is, however, no competent evidence linking a current 
left thumb disability to service.  The veteran has not 
clearly reported a continuity of symptomatology and there is 
no medical opinion linking a current left thumb disability to 
service.

There is no evidence of current left elbow or thigh 
disability.  The veteran has not reported a left elbow or 
thigh disability and there is no medical evidence of such 
disability.  

The preponderance of the evidence is against the claims-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for Low Back Pain

The veteran's service treatment records indicate he 
complained of an 11-month history of low back pain in July 
1993.  The report of the June 1996 physical examination given 
prior to his separation indicates his spine was normal and on 
the Report of Medical History, he denied recurrent back pain.  
There are no records of any complaints or treatment for back 
pain during his second period of active duty.  

VA treatment records indicate the veteran complained of low 
back pain in June 2003.  A December 2003 magnetic resonance 
imaging (MRI) showed small disc protrusions at the L4-5 and 
L5-S1 levels with a posterior central anulus tear without 
significant stenosis or nerve root impingement.  A March 2004 
electromyograph (EMG) of the lumbar spine showed piriformis 
muscle syndrome.  A May 2004 record notes myofascial pain 
syndrome.  Physical therapy was recommended.  

The report of the March 2006 VA examination indicates the 
veteran complained of back pain radiating into his left leg 
and foot with numbness and weakness.  He said he had had pain 
since 1992, while in service.  On physical examination there 
was tenderness in the left sciatic notch region.  There were 
no muscle spasms and curvature was normal.  X-rays of the 
lumbar spine were normal.  The examiner noted that although 
the veteran complained of low back pain in the early 1990s, 
there was no further mention of back pain until about 10 
years later.  The examiner opined that the veteran's low back 
pain was not related to his service-connected feet 
disability.  

The evidence in favor of a nexus between the current knee 
disability and service consists of the veteran's relatively 
recent suggestions of a continuity of symptomatology since 
service.  The contemporaneous medical record contains no 
findings indicative of a low back disability since 1993.  
Furthermore, he denied having a recurrent back pain in June 
1996.  

The negative contemporaneous record is more probative than 
the veteran's contentions made years after the events in 
question and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).

For this reason, the claim for service connection for low 
back pain must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.



ORDER

A 10 percent rating for pes planus with plantar fasciitis is 
granted effective May 6, 2003.  

The claim for service connection for residuals of a left 
ankle strain is denied.

The claim for service connection for a reactive airway 
disease is denied.

The claim for service connection for hypertension is denied.

The claim for service connection for residuals of a contusion 
of the left thigh is denied.  

The claim for service connection for residuals of a left 
elbow injury is denied.

The claim for service connection for residuals of a left 
thumb injury is denied.

The claim for service connection for low back pain is denied.



REMAND

The veteran's service treatment records indicate he 
complained of bilateral knee pain in April 1999.  The 
diagnosis was overuse syndrome.  In May 2000, he complained 
of a 6-month history of knee pain exacerbated by long-
distance running and weight gain.  McMurray test was 
negative.  There was no edema or deformity.  Patella 
compression test was positive.  The diagnosis was 
retropatellar pain syndrome.  

A December 2003 MRI showed possible grade II chondromalacia. 

The report of the March 2006 VA examination indicates the 
veteran complained of left knee pain.  On physical 
examination the left knee had no instability, crepitus, 
tenderness or warmth.  The examiner also noted that the 
veteran had two injuries of the let leg prior to his military 
service involving a laceration requiring skin grafting and a 
third degree burn.  The examiner opined that the veteran's 
left leg pain was not due to his service-connected feet 
disability.  The examiner, however, did not opine as to 
whether the veteran had a current left knee disability, to 
include chondromalacia, or whether any current knee 
disability was related to the report of the retropatellar 
pain syndrome during service.  
 
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The evidence indicates the veteran has knee pain that might 
be associated with his military service, but a VA medical 
opinion is necessary to make this determination.

Accordingly, the claim for service connection for a left knee 
disability is REMANDED for the following action:

1.  If possible, ask the VA physician who 
examined the veteran in March 2006 to 
review the claims folder and submit an 
addendum to the report of that evaluation.  
Specifically, the examiner is asked 
whether the veteran has a current left 
knee disability, to include 
chondromalacia.  If so, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current left 
knee disability had its onset in service 
or is otherwise related to the May 2000 
report of retropatellar pain syndrome.  
The examiner should review the claims 
folder and provide a rationale for the 
opinion.

The examiner is advised that the veteran is 
competent to report in-service symptoms or 
injuries, a continuity of symptomatology 
since service, and current symptoms.  

If the same VA examiner is not available, 
afford the veteran a new VA examination to 
obtain the necessary opinion.  

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


